Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This in response to the amendment filed 01/29/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13-18, 24-26, 40, 42 is/are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Number 5,800,413 (Swartz)
Regarding claims 1, 3, 13-15, 17, 18, 24, 26 Swartz discloses as shown in Figures 2C, 2B, a delivery system for accessing a blood vessel, comprising: an accessory sheath (guiding introducer, see col. 8, lines 12-38) comprising an elongated member having an accessory sheath body portion that includes an accessory sheath proximal end, an accessory sheath distal end opposite from the accessory sheath proximal end, and an accessory sheath lumen (see col. 4, lines 22-25) extending through the accessory sheath between the accessory sheath proximal end and the accessory sheath distal end, the accessory sheath including a curved section that is nearer the accessory sheath distal end than the accessory sheath proximal end; where a default shape of the curved section includes, from a proximal portion of the curved section and extending toward a distal portion of the curved section: a first curved segment (first curved segment, see col. 8, lines 55-65) having a first radius of curvature (1.75 inches); a second curved segment (second curved segment, see col. 5, lines 62-67) with a second radius of curvature (.75 inches) that is smaller than the first radius of curvature and the curvature of the second curved segment is in a different direction than the curvature of the first curve; a third curved segment (curved portion of first portion of third section, see col. 9, lines 59-67) with a third radius of curvature (.5 inches) that is smaller than the second radius of curvature and the curvature of the third curved segment 
Regarding claim 25. Swartz discloses, wherein the curved section of the accessory sheath includes at least one radius of curvature that is less than 125 mm. see col. 8, lines 56-67.
Regarding claim 42, Swartz discloses a method of positioning a catheter introducer system in a blood vessel, comprising: providing a delivery system of claim 1; and advancing the accessory sheath through a patient’s blood vessel to a position at which the accessory sheath distal end is disposed in the patient’s heart. See col. 8, lines 11-38.
 


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,132,417 (Kiesz) in view of by U.S. Patent Number 5,800,413 (Swartz)
Regarding claims 1, Kiesz discloses as shown in Figures 1-8, a delivery system for accessing a blood vessel, comprising: an accessory sheath (artery catheter 8, see col. 3, line 16) comprising an elongated member having an accessory sheath body portion that includes an accessory sheath proximal end, an accessory sheath distal end opposite from the accessory sheath proximal end, and an accessory sheath lumen extending through the accessory sheath between the accessory sheath proximal end and the accessory sheath distal end, the accessory sheath including a curved section that is nearer the 
Kiesz fails to disclose the first axial segment is disposed in a second plane that is rotated relative to the first plane by between about 10 degrees and about 30 degrees around an axis that extends parallel to at least a portion of the accessory sheath between the accessory sheath proximal end and the curved section. 
Swartz discloses as shown in Figures 2C, 2B, a delivery system for accessing a blood vessel, comprising: an accessory sheath (guiding introducer, see col. 8, lines 12-38) wherein a first axial segment  (third portion of the third section, see col. 10, lines 6-18) is disposed in a second plane that is rotated relative in a three-dimensional configuration to a first plane (plane of first and second curved segment) by between about 10 degrees and about 30 degrees around an axis that extends parallel to at least a portion 
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the delivery system disclosed by Kiesz such that the first axial segment is disposed in a second plane that is rotated in a three-dimensional configuration relative to the first plane by between about 10 degrees and about 30 degrees around an axis that extends parallel to at least a portion of the accessory sheath between the accessory sheath proximal end and the curved section in order to direct a tool or fluid through the catheter at an angle  about 10 degrees and about 30 degrees with respect to the first and second arcuate section.
Regarding claim 2, Kiesz discloses where the curved section further includes a second axial segment (section linear subsection 32, see col. 4, lines 29) disposed between the second curved segment and the third curved segment. 
Regarding claim 16, Kiesz discloses the curved section of the accessory sheath includes at least one straight segment (section linear subsection 32, see col. 4, lines 29).

Claims 4, 23, 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz) in view of U.S. Patent Publication Number 2004/0019359 (Worley)
Regarding claims 4, 40 Swartz discloses the curved section has a first stiffness. See col. 10, lines 52-64
Swartz fails to disclose a dilator comprising an elongated member having a dilator proximal end and a dilator distal end opposite from the dilator proximal end, at least a portion of the dilator having a second stiffness that is greater than the first stiffness, where the dilator is configured to be disposed in the accessory sheath lumen with the portion of the dilator in the curved section of the accessory sheath such that dilator alters the default shape of the curved section. 
 Worley, from the same field of endeavor teaches a similar delivery system for accessing a blood vessel, where the system includes an accessory sheath (outer telescoping element 16 or inner telescoping elongate element or guide 14, see paragraph [0052]) with a first stiffness, where the system includes a dilator (inner telescoping core 12, see paragraph [0052]) comprising an elongated member 
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the delivery system disclosed by Swartz to include the dilator disclosed by Worley in the manner recited in the claim, in order to adjust the shape of the delivery system to match an intended location of the body.
Regarding claim 23 Swartz fails to disclose a plurality of accessory sheaths, each defining a curved section that differs from the curved section of at least one other of the plurality of accessory sheaths. 
Worley, from the same field of endeavor teaches a similar delivery system for accessing a blood vessel, where the system includes an accessory sheath (outer telescoping element 16, see paragraph [0052]) with a first stiffness, where the system includes a second accessory sheath (guide 14, see paragraph [0051]) forming a plurality of accessory sheaths, each defining a curved section that differs from the curved section of at least one other of the plurality of accessory sheaths, for the purpose of adjusting the shape of the delivery system to match an intended location of the body. See paragraphs [0054], [0058].
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the delivery system disclosed by Swartz to include the outer telescoping element 16 disclosed by Worley forming a plurality of accessory sheaths, each defining a curved section that differs from the curved section of at least one other of the plurality of accessory sheaths, in order to adjust the shape of the delivery system to match an intended location of the body.

Claims 5, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,132,417 (Kiesz) in view of U.S. Patent Publication Number 2010/0217276 (Garrison et al.)
Regarding claim 5, Kiesz discloses as shown in Figures 1-8, a delivery system for accessing a blood vessel, comprising: an accessory sheath (artery catheter 8, see col. 3, line 16) comprising an elongated member having an accessory sheath body portion that includes an accessory sheath proximal end, an accessory sheath distal end opposite from the accessory sheath proximal end, and an accessory sheath lumen extending through the accessory sheath between the accessory sheath proximal 
end and the accessory sheath distal end, the accessory sheath including a curved section that is nearer the accessory sheath distal end than the accessory sheath proximal end, the curved section having a default shape and a first stiffness.
Kiesz fail to disclose a dilator comprising an elongated member having a dilator 
proximal end and a dilator distal end opposite from the dilator proximal end, at least a portion of the dilator having a second stiffness that is greater than the first stiffness, wherein the dilator is configured to be disposed in the accessory sheath lumen with the portion of the dilator in the curved section of the accessory sheath such that dilator alters the default shape of the curved section. 
Garrison, from the same field of endeavor teaches a similar delivery system for accessing a blood vessel as shown in Figure 12, where the system includes an accessory sheath (sheath 605, see paragraph [0086]) with a first stiffness, where the system includes a dilator (dilator 645, see paragraph [086]) comprising an elongated member that is substantially linear having a dilator proximal end and a dilator distal end opposite from the dilator proximal end, at least a portion of the dilator having a second stiffness that is greater than the first stiffness; where the dilator is configured to be disposed in the accessory sheath lumen with the portion of the dilator in the curved section of the accessory sheath such that dilator alters the default shape of the curved section, and the dilator is linear from the dilator proximal end to the dilator distal end prior to being displaced to the accessory sheath lumen, for the purpose of straightening out the sheath during initial introduction. See paragraph [0086].
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the delivery system disclosed by Kierz to include the dilator disclosed by 

Regarding claim 19, Kiesz discloses where a default shape of the curved section includes, from a proximal portion of the curved section and extending toward a distal portion of the curved section: a first curved segment (first actuate section 21, see col. 3, lines 35-43 and table 1) having a first radius of curvature (4.45 cm);  a second curved segment (second actuate section 22, see col. 3, lines 35-43 and table 2) with a second radius of curvature (2.25 cm) that is smaller than the first radius of curvature and the curvature of the second curved segment is in a different direction than the curvature of the first curve;  a third curved segment (third arcuate subsection 33, see col. 4, lines 27-50 and table 2) with a third radius of curvature (.091 cm) that is smaller than the second radius of curvature and the curvature of the third curved segment is in a different direction than the curvature of the second curve;  and a first axial segment (sixth linear segment 26, see col. 4, lines 14-17) between the third curved segment and the accessory sheath distal end, wherein the first curved segment and the second curved segment are disposed in a first plane, where a first end of the third curved segment is disposed in the first plane, and a second end of the third curved segment is disposed in the second plane, where the accessory sheath lumen extends through the accessory sheath proximal end, where the accessory sheath lumen extends through the accessory sheath distal end
Regarding claim 20, Kiesz discloses where the curved section further includes a second axial segment (section linear subsection 32, see col. 4, lines 29) disposed between the second curved segment and the third curved segment. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,132,417 (Kiesz) in view of U.S. Patent Publication Number 2010/0217276 (Garrison et al.)  as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2002/0013547 (Paskar)
Regarding claim 6, Kiesz in view of Garrison fails to disclose a device-delivery catheter comprising an elongated member having a catheter proximal end and a catheter distal end opposite from the catheter proximal end. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device-delivery catheter disclosed by Kiesz in view of Garrison by including the device delivery catheter in the system disclosed by Kiesz in view of Garrison in order to configure the overall flexibility of the system to be adjusted.
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz) in view of U.S. Patent Publication Number 2006/0264904 (Kerby) 
Regarding claim 7, Swartz discloses as shown in Figures 2C, 2B, a delivery system for accessing a blood vessel, comprising: an accessory sheath (guiding introducer, see col. 8, lines 12-38) comprising an elongated member having an accessory sheath body portion that includes an accessory sheath proximal end, an accessory sheath distal end opposite from the accessory sheath proximal end, and an accessory sheath lumen extending through the accessory sheath between the accessory sheath proximal end and the accessory sheath distal end, the accessory sheath including a first axial segment (third portion of the third section, see col. 10, lines 6-18) and a curved section (first and second curved segment, see col. 8, lines 55-67) that is nearer the accessory sheath distal end than the accessory sheath proximal end, the curved section defining a default shape,  and wherein the curved section includes a first curved segment (first curved segment) and a second curved segment (second curved segment) disposed in a first plane, and the first axial segment is disposed in a second plane that is radially offset and rotated relative to the first plane by between about 10 degrees and about 30 degrees around an axis that extends parallel to at least a portion of the accessory sheath between the accessory sheath proximal end and the curved section. See col. 9, lines 59-67.
Swartz fails to disclose at least a portion of the accessory sheath comprising a shape memory material (SMM) defining the default shape at a temperature between at least 96 and 101 degrees Fahrenheit, wherein, at one or more temperatures between 60 and 80 degrees Fahrenheit, the SMM is configured to alter the default shape of the curved section.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Swartz by substituting the material of the heath disclosed by Swartz for the material of the sheath disclosed by Kerby, such that at least a portion of the accessory sheath comprising a shape memory material (SMM) defining the default shape at a temperature between at least 96 and 101 degrees Fahrenheit, wherein, at one or more temperatures between 60 and 80 degrees Fahrenheit, the SMM is configured to alter the default shape of the curved section.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz) in view of U.S. Patent Publication Number 2006/0264904 (Kerby) as applied to claim 7 above, and further in view of U.S. Patent Publication Number 2004/0019359 (Worley).
Regarding claims 8-10, Swartz fails to disclose  a dilator comprising an elongated member having a dilator proximal end and a dilator distal end opposite from the dilator proximal end, at least a portion of the dilator having a second stiffness that is greater than the first stiffness, where the dilator is configured to be disposed in the accessory sheath lumen with the portion of the dilator in the curved section of the accessory sheath such that dilator alters the default shape of the curved section, such that the dilator distal end extends beyond the accessory sheath distal end, wherein the dilator includes a dilator lumen extending through the elongate member through and between the dilator proximal end and the dilator distal end, where a length of the dilator body is greater than a length of the accessory sheath. 
 	Worley, from the same field of endeavor teaches a similar delivery system for accessing a blood vessel, where the system includes an accessory sheath (outer telescoping element 16 or inner telescoping elongate element or guide 14, see paragraph [0052]) with a first stiffness, where the system 
greater than a length of the accessory sheath lumen. See paragraphs [0054], [0058].
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the delivery system disclosed by Swartz to include the dilator disclosed by Worley in the manner recited in the claim, in order to adjust the shape of the delivery system to match an intended location of the body.
Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz) in view of U.S. Patent Publication Number 2012/0109079 (Asleson et al.)
Regarding claims 11, 12 Swartz fails to disclose an introducer sheath comprising an elongated member having an introducer sheath proximal end, an introducer sheath distal end opposite from the introducer sheath proximal end, and an introducer sheath lumen extending through the introducer sheath between the introducer sheath proximal end and the introducer sheath distal end, where a length of the accessory sheath is greater than a length of the introducer sheath lumen. 
Asleson et al. from the same field of endeavor teaches a similar system for accessing a blood vessel as shown in Figure 1, wherein a device delivery catheter with an introducer sheath (deflectable catheter 102, see paragraph [0035]) comprising an elongated member having an introducer sheath proximal end, an introducer sheath distal end opposite from the introducer sheath proximal end, and an introducer sheath lumen extending through the introducer sheath between the introducer sheath proximal end and the introducer sheath distal end, where a length of an accessory sheath (delivery catheter 104, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the device-delivery catheter disclosed by Swartz by including deflectable catheter 102 over artery catheter 8 as its being delivered, in order to adjust the curve the entire delivery system based on its application.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,132,417 (Kiesz) in view of U.S. Patent Publication Number 2004/0019359 (Worley) as applied to claim 19 above, and further in view of U.S. Patent Number 5,800,413 (Swartz)
Regarding claim 21, Kiesz fail to disclose a first end of the third curved segment is disposed in the first plane, and a second end of the third curved segment is disposed in the second plane. 
Swartz discloses as shown in Figures 2C, 2B, a delivery system for accessing a blood vessel, comprising: an accessory sheath (guiding introducer, see col. 8, lines 12-38) wherein a first axial segment  (third portion of the third section, see col. 10, lines 6-18) is disposed in a second plane that is rotated in a three-dimensional configuration relative to a first plane (plane of first and second curved segment) by between about 10 degrees and about 30 degrees around an axis that extends parallel to at least a portion of the accessory sheath between the accessory sheath proximal end and the curved section. see col. 9, lines 59-67.
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the delivery system disclosed by Kiesz such that the first axial segment is disposed in a second plane that is rotated in a three-dimensional configuration relative to the first plane by between about 10 degrees and about 30 degrees around an axis that extends parallel to at least a portion of the accessory sheath between the accessory sheath proximal end and the curved section in order to direct a tool or fluid through the catheter at an angle  about 10 degrees and about 30 degrees with respect to the first and second arcuate section.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz) in view of U.S. Patent Publication Number 2006/0264904 (Kerby) and further in view of U.S. Patent Number 7,494,478 (Itou et al.)

an elongated member that is operable for traversing tortuous blood vessels, wherein the dilator includes a dilator lumen extending through the dilator from the dilator proximal end to the dilator distal end, the dilator lumen is operable to receive the guidewire, and the dilator is operable to be advanced over the guidewire. 
Itou et al., from the same field of endeavor teaches a similar delivery system as shown in Figure 5 which includes a guide wire (guide wire 13, see col. 11, lines 59-67 and col. 12, lines 1-4)  comprising an elongated member that is operable for traversing tortuous blood vessels, wherein a dilator includes a dilator (catheter introducer 11, see col. 11, lines 59-67 and col. 12, lines 1-4) lumen extending through the dilator from the dilator proximal end to the dilator distal end, the dilator lumen is operable to receive the guidewire, and the dilator is operable to be advanced over the guidewire, for the purpose of forming an opening in tissue and guiding it there.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Swartz by including in the guide wire 13 and catheter introducer 11 such that the system included a guidewire comprising  an elongated member that is operable for traversing tortuous blood vessels, wherein the dilator includes a dilator lumen extending through the dilator from the dilator proximal end to the dilator distal end, the dilator lumen is operable to receive the guidewire, and the dilator is operable to be advanced over the guidewire, in order to form an opening in tissue and guiding it there.
Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz) in view of U.S. Patent Publication Number 2001/0041870 (Gillis et al.)
Regarding claims 27-30, Swartz is silent about the sheath comprising one or more of a thermoplastic and metal, in the form of nylon, pebax, nitinol. 
Gillis et al., from the same field of endeavor teaches a similar sheath as shown in Figure 1 where the sheath is made of one or more of a thermoplastic and metal, in the form of nylon, polyether block amide (PEBAX), nitinol, . See paragraph [0147].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the material of the catheter disclosed by Swartz for the one or more of a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
 Claims 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz)  in view of U.S. Patent Publication Number 2006/0264904 (Kerby et al.)
Regarding claims 27, 31 Swartz is silent about the sheath comprising one or more of a thermoplastic and metal, in the form of stainless steel.
Kerby et al., from the same field of endeavor teaches a similar sheath as shown in Figure 1 where the sheath is made of one or more of a thermoplastic and metal, in the form of stainless steel. See paragraphs [0039], [0041].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the material of the catheter disclosed by Swartz for the one or more of a thermoplastic and metal disclosed by Kerby because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz)  in view of U.S. Patent Publication Number 2006/0264904 (Kerby et al.)
 as applied to claim 27 above, and further in view of U.S. Patent Publication Number 2002/0022825 (Saitou et al.)
Regarding claim 32, Swartz fails to disclose wherein the accessory sheath comprises 
one or more radiopaque markers to assist visualization under x-ray imaging.
Saitou et al., from the same field of endeavor teaches a similar delivery system as shown in Figure 2 wherein the accessory sheath comprises one or more radiopaque markers to assist visualization under x-ray imaging for the purpose of confirming the position of the front end of the sheath. See paragraph [0011].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Swartz to include the radiopaque markers disclosed by Gillis in order to confirm the position of the front end of the sheath under x-ray imagining. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Swartz by rearranging the markers disclosed by Gillis such that the one or more radiopaque markers are positioned at one or more of the accessory sheath distal end and the curved section of the accessory sheath because it would only the rearrangement of parts without modifying the operating of the device. See  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz) in view of U.S. Patent Publication Number 2005/0015007 (Itou et al.)
Regarding claims 34, 35 Swartz fails to disclose where the accessory sheath lumen has a 
diameter of between 3 mm to 6 mm, where the accessory sheath lumen is configured to receive a device-delivery catheter having a size of 8 to 18 French. 
Itou et al., from the same field of endeavor teaches a similar delivery system as shown in Figure 5 with a similar accessory sheath (catheter 2, see paragraph [0036]) with a diameter between 3 mm to 6 mm. see paragraph [0036].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention by substituting the diameter of the sheath disclosed by Rou for the one disclosed by Swartz because it would only require the simple substitution of known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,132,417 (Kiesz) in view of U.S. Patent Publication Number 2010/0217276 (Garrison et al.)
as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2005/0015007 (Itou et al.)
Regarding claim 36,  Kiesz fails to disclose a hub coupled to the dilator proximal end and operable to couple the dilator to the accessory sheath. 

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system disclosed by Kiesz in view of Worley to include the hubs 8, 9 disclosed by Itou and the engaging mechanisms in order to configure the dilator and sheath to be coupled together in order to move them together. 
 Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,132,417 (Kiesz) in view of U.S. Patent Publication Number 2010/0217276 (Garrison et al.) as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2002/0022825 (Saitou et al.)
Regarding claim 37, Kiesz fails to disclose wherein the accessory sheath comprises 
one or more radiopaque markers to assist visualization under x-ray imaging.
Saitou et al., from the same field of endeavor teaches a similar delivery system as shown in Figure 2 wherein the accessory sheath comprises one or more radiopaque markers to assist visualization under x-ray imaging for the purpose of confirming the position of the front end of the sheath. See paragraph [0011].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Kiesz to include the radiopaque markers disclosed by Gillis in order to confirm the position of the front end of the sheath under x-ray imagining. 
Claims 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,132,417 (Kiesz) in view of U.S. Patent Publication Number 2010/0217276 (Garrison et al.), U.S. Patent Publication Number 2005/0015007 (Itou et al.) as applied to claim 36 above, and further in view of U.S. Patent Publication Number 2004/0039400 (Schieding)
Regarding claims 38, 39 Kiesz fails to disclose the hub is operable to couple the dilator to the accessory sheath via keyed features of the hub and of the accessory sheath, wherein the keyed features comprise complimentary male/female ridge/groove features.

 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Kiesz by substituting the engaging mechanisms disclosed by Rou for the post 18, j-hook slot disclosed by Schieding because it would only require the simple substitution of known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz)  in view of U.S. Patent Number 4,626,245 (Weinstein)
Regarding claim 41, Swartz fail to disclose comprising: a hemostatic valve 
coupled to the accessory sheath proximal end and configured to close a part or all of the accessory sheath lumen at the accessory sheath proximal end. 
Weinstein, from the same field of endeavor teaches a similar catheter system as shown in Figures 1, 2 wherein the sheath includes a hemostatic valve (self-sealing penetrable barrier 24, see col. 3, lines 20-27) coupled to the accessory sheath proximal end and configured to close a part or all of the accessory sheath lumen at the accessory sheath proximal end, for the purpose of preventing leaking out of the proximal end of the sheath. See col. 1, lines 12-19.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Swartz to include the self-sealing penetrable barrier 24 and housing 14 at the proximal end of the accessory sheath disclosed by Swartz in order to avoid leaking out of the proximal end of the sheath.
Claims 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,800,413 (Swartz) in view of U.S. Patent Publication Number 2004/0019359 (Worley) as applied to claims 4 and 8 above, and further in view of U.S. Patent Publication Number 2011/0257629 (Elenewajg)

patient's blood vessel to a position at which the accessory sheath distal end is disposed in the patient's heart;  withdrawing the dilator from the accessory sheath lumen to permit the curved section to return to the default shape.
Swartz fails to disclose rotating the accessory sheath until the accessory sheath distal end is substantially perpendicular to a septum of the patient's heart. 
	 Elenewajg, from the same field of endeavor teaches a similar method as shown in Figures 9, 10, wherein the method includes rotating the accessory sheath until the accessory sheath distal end is substantially perpendicular to a septum of the patient's heart, for the purpose of guiding a treatment device to the septum. See paragraph [0009].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the steps of rotating the accessory sheath until the accessory sheath distal end is substantially perpendicular to a septum of the patient's heart in order to guide a treatment device to the septum
Response to Arguments
The applicant’s remarks regarding the rejection of claim 40 under 35 USC 112, second paragraph have been considered and are persuasive. The rejection of claim 40 under 35 USC 112, second paragraph have been considered and are persuasive
Applicant’s arguments with respect to the rejection of claim(s) 1-3, 13-18, 24-26, 40, 42 under Swartz has been considered but is not persuasive.
The applicant argues Swartz fails to disclose the first axial segment is disposed in a second plane that is radially offset and rotated in a three-dimensional configuration relative to the first plane. The applicant argues their Figure 5 shows the sheath is offset radially such that the curved sections are in different planes.  In response, the Office respectfully disagrees.  Swartz discloses the first axial segment in the form of third portion of the third section is disposed in a second plane that is radially offset and rotated in a three-dimensional configuration relative to the first plane. see col. 10, lines 6-18.

“… The first portion then curves to the right, preferably out of the plane of the first and second sections as shown in FIG. 2A with a radius from about 0.2 to about 1.0 in. and preferably from about 0.3 to about 0.7 in. The extent of the arc of this curve is from about 20 to about 90 degrees and preferably from about 40 to about 60 degrees … the third portion of the third section is a straight section from about 0.1 to about 2.0 in. in length and preferably, from about 0.2 to about 1.0 in., ending in the distal tip of the guiding introducer”
Since the third portion of the third section is a continuation of the first portion of the third section which is disclosed as curving out of plane from the first and second curved segments, it necessarily follows that the third portion of the third section is a first axial segment is disposed in a second plane that is radially offset and rotated in a three-dimensional configuration relative to the first plane.
This is also shown in Figure  2C, the third portion of the third section is generally indicated as A, the first plane is indicated as B (going into and coming out of the page), the second plane is indicated as C:

    PNG
    media_image1.png
    152
    349
    media_image1.png
    Greyscale


Figure 2C of Swartz looks nearly identical to the applicants own Figure 5, which they are demonstrates the claimed feature:

    PNG
    media_image2.png
    129
    327
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    434
    572
    media_image3.png
    Greyscale


The applicant’s remarks do not address either Figure 2 or col. 9, lines 59-67 and col. 10, lines 6-18.
The applicant argues Swartz discloses the curved segments are co-planer in col. 9, lines 10-15. First, the Office will note, claims do not recite the curved segments are not co-planer.  In fact, claims 1, 5, 7 recite the curved segments are coplanar, because they are recited as disposed in a first plane: “the first curved segment and the second curved segment are disposed in a first plane”  thus, according to the applicant Swartz explicitly discloses what is recited in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771